First Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and the compound of instant claim 44 in the reply filed on March 3, 2022 is acknowledged.

Claims  45, 46, 49-54, 56, 58, 60 and 62 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species.  Claims 43, 44, 47, 48, 55, 57, 59 and 61 will be examined according to MPEP § 803.02.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
See, for example, http://bit.ly/EV06presbyopia; http://www.vita-stream.com/can-c-eye-drops.html; http://www.ncbi.nlm.nih.gov/pubmed/24783234; paragraphs [0008] and [0054].
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 47, 48, 55, 57 and 61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for alleviating, does not reasonably provide enablement for preventing the disorder or condition or symptoms thereof.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).  Among these factors are (1) the nature of the invention, (2) the breadth of the claims, (3) the state of the prior art, (4) the predictability or unpredictability of the art, (5) the amount of guidance or direction presented, (6) the presence or absence of working examples, (7) the relative skill in the art and (8) the quantity of experimentation necessary.  When the above factors are taken into consideration, the examiner’s position is that one skilled in the art could not perform the invention commensurate in scope with the instant claim without undue 

Briefly, the instant claims are drawn to a method of treating an eye cataract or eye presbyopia via administering lanosterol or derivatives thereof.  The present specification defines “treating” as:

    PNG
    media_image1.png
    171
    637
    media_image1.png
    Greyscale
(see paragraph [0086] of the present specification).
As defined by the present specification, “treating” is inclusive of “preventing” which is defined as:
prevent
to keep from occurring; avert; hinder
to hinder or stop from doing something
Based on the definition of the “treating” in the present specification, the claimed invention is interpreted to mean that eye cataract or presbyopia will entirely cease to manifest after administration of the compound.  Applicant has not demonstrated prevention of cataract or presbyopia in-vitro or even in a mouse/rat model in order to provide some reasonable nexus between the compounds instantly claimed and prevention of an eye cataract or eye presbyopia.
While the Applicants might be enabled for treatment, the Applicants are not enabled for preventing eye cataract or eye presbyopia in vitro or in vivo.  The high degree of unpredictability associated with the claimed method underscores the need to .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43, 47, 48, 55, 57, 59 and 61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims are indefinite for the following reason:
Instant claim 43 recites “A is an esterified hydroxyl derivative to formula I at, the hydroxyl derivative including N-acetylcysteine (NAC)….”.  The term "including" is synonymous with "comprising", "containing" or "characterized by" which is open-ended and, thus, the use of said term in the definition of “A” creates confusion as to the scope of the claimed invention. Applicant's attention is directed to MPEP § 2173.05(h). 

Note:  If applicant intends “A” to be limited to the recited groups, it is suggested the above-mentioned phrase be rewritten as “A is selected from the group consisting of N-acetylcysteine (NAC)….”.  If not, clarification is requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 43 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baptistella et al. (Synthesis, 1989).
Baptistella et al. teaches

    PNG
    media_image2.png
    198
    397
    media_image2.png
    Greyscale
(see page 438, compound 17).  The compound taught by the reference is encompassed by the instant claim.

Claim(s) 43, 47 and 61 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (US 10,738,076).
Liu et al. teaches lanosterol prodrugs such as:

    PNG
    media_image3.png
    244
    385
    media_image3.png
    Greyscale
for treating ophthalmic diseases, such as, cataract (see the entire article, especially Abstract; col. 12, lines 1-15; col. 22, lines 29-43).  The compound and method of use taught by the reference are encompassed by the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 43, 44, 47, 48, 55, 57, 59 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (WO 2016/029197) and Liu et al. (US 10,738,076) in view of Missouri Univ. (October 9, 2012).
Zhu et al. teaches compounds of the formula:

    PNG
    media_image4.png
    229
    379
    media_image4.png
    Greyscale
inclusive of 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
(lanosterol) and prodrug thereof for treating vision disorders such as cataract and presbyopia (see the entire article, especially paragraphs 0005-0006; 0023-0026, 0033, 0054, 0059; 0064, claims 1).  The reference teaches the compound is provided in a therapeutically effective amounts and discloses range from 1μg/ml to 500 μg/ml (see paragraph 0048-0050) and the addition of buffers, pH-adjusting agents, etc. (0066-0070, see for example, paragraph 00104).
Liu et al. teaches lanosterol prodrugs such as:

    PNG
    media_image3.png
    244
    385
    media_image3.png
    Greyscale
for treating ophthalmic diseases, such as, cataract (see the entire article, especially Abstract; col. 12, lines 1-15; col. 22, lines 29-43). 

The combination of Zhu and Liu render obvious the use of lanosterol prodrugs, such as, esters thereof, for use in treating cataract and presbyopia.

The instant claims differ from the references by reciting
Prodrug compounds not exemplified by the reference (see for example, instant 

the combination of lanosterol and an oxidative protective agent such as N-acetylcysteine.

However, 
as noted above, the art renders obvious the use of prodrugs of lanosterol for treating vision disorders and Liu et al. exemplifies:

    PNG
    media_image3.png
    244
    385
    media_image3.png
    Greyscale
.  Based on the knowledge in the art and the teaching of Zhu, the use of other prodrug derivatives of lanosterol for treating vision disorders would be prima facie obvious; and
Missouri Univ. teaches antioxidants, such as, N-acetylcysteine and N-acetylcysteine amide are useful in treating cataracts and other degenerative eye disorder (see the entire article).
Based on the teaching of Missouri Univ., the combination of lanosterol and an antioxidant for treating cataract or other degenerative eye disorder is rendered prima facie obvious. 
As recognized by MPEP § 2144.06(I):

    PNG
    media_image6.png
    325
    639
    media_image6.png
    Greyscale

Thus, the combination of lanosterol or an ester thereof with an antioxidant, such as, N-acetylcysteine for treatment of cataract and/or presbyopia would have been prima facie obvious to the skilled artisan in the art at the time of the present invention.  As noted above, the idea to combine flows logically from their having been individually taught in the prior art for treatment of the same disorder(s).

Also, based on the level of skill of the ordinary artisan in the chemical/ pharmaceutical art, the preparation of a prodrug of lanosterol utilizing N-acetylcysteine would have been obvious to the skilled artisan in the art.  The motivation is based on the teachings in the art, as discussed above, that lanosterol and prodrugs thereof as well as N-acetylcysteine are useful in treating ophthalmic disorders.  The skilled artisan would have the reasonable expectation that the administration of said prodrug comprising lanosterol and N-acetylcysteine to a patient in need thereof would result in the release of both drugs in vivo and, thus, the availability of said drugs for treatment cataract or presbyopia in said patient.
For these reasons, the claimed invention is rendered prima facie obvious.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BARBARA P BADIO/Primary Examiner, Art Unit 1628